Citation Nr: 0829342	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310. 


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army and Philippine Guerrilla and Combination 
Service from May 1943 to November 1946.  The veteran died in 
September 1995.  The appellant is the surviving spouse of the 
veteran, and is seeking entitlement to service connection for 
the cause of the veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied entitlement to 
service connection for the cause of death.  

In November 2006 the RO issued the appellant a statement of 
the case (SOC), which was not mailed to the appellant until 
December 2006.  It listed the issues on appeal as consisting 
of entitlement to service connection for the cause of death, 
legal entitlement to non-service connected death pension 
benefits, and legal entitlement to accrued benefits.  In her 
January 2007 VA-Form 9 appeal to the Board the appellant 
notes that she wished only to appeal provisions of Title 38, 
CFR Section 3.312(b) or better known as contributory to his 
death and provisions of "reglamentary period."  The issue 
of entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310 is, therefore, the only 
issue before the Board.  See 38 C.F.R. §§ 20.202, 20.300, 
20.302 (2007).  

The issue of "reglamentary period" is referred to the RO 
for clarification and appropriate action.




FINDINGS OF FACT

1.  The veteran died in September 1995; the certificate of 
death lists the immediate cause of the veteran's death as 
deep coma, due to extensive right hemispheric cerebral 
infarction, due to right internal caratoid artery occlusion, 
due to arteriosclerotic cardio-vascular disease.  Other 
significant conditions contributing to death, but not related 
to the causes given above, were noted as diabetes mellitus, 
myocardial infarction, hypertension, and peptic ulcer.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  There is no competent medical evidence indicating that 
any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the veteran's death, 
directly or presumptively, and the criteria for DIC benefits 
have not been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006 and post adjudication notice by 
letters dated in February 2007 and March 2008.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the veteran's death is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

A medical opinion was not provided regarding the etiology of 
the veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant contends that the veteran died as the result of 
right hemispheric cerebral infarction due to arteriosclerotic 
cardiovascular disease, diabetes mellitus, and myocardial 
infarction, which are diseases that manifested within the 
regulatory period.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including arteriosclerosis, 
cardiovascular-renal disease, including hypertension, 
diabetes mellitus, and myocarditis, become manifest to a 
degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in September 1995.  The certificate of death 
lists the immediate cause of the veteran's death as deep 
coma, due to extensive right hemispheric cerebral infarction, 
due to right internal caratoid artery occlusion, due to 
arteriosclerotic cardio-vascular disease.  Other significant 
conditions contributing to death, but not related to the 
causes given above, were noted as diabetes mellitus, 
myocardial infarction, hypertension, and peptic ulcer.  At 
the time of the veteran's death, service connection was not 
established for any disability.  

The veteran's service medical records (SMRs) are completely 
negative for findings, complaints, or diagnosis of any heart 
or heart-related disability, including right hemispheric 
cerebral infarction, right internal caratoid artery 
occlusion, arteriosclerotic cardio-vascular disease, 
myocardial infarction, and hypertension, or deep coma, 
diabetes mellitus, and peptic ulcer.  The veteran's November 
1946 discharge examination report noted a normal 
cardiovascular system, endocrine system, urinalysis, genito-
urinary system, and respective systolic and diastolic blood 
pressure readings of 110 and 68.  An affidavit for Philippine 
Army Personnel signed by the veteran in November 1946 shows 
that the veteran attested to the fact that the had no wounds 
or illnesses incurred during service.

The first objective findings of record indicating any health 
problems with the veteran are not until 1994.  The veteran's 
certificate of death notes that veteran had arteriosclerotic 
cardio-vascular disease for one and half years prior to his 
death in September 1995.  

There is simply no evidence that the veteran had any disease 
or disability during service that could be related to the 
causes of his death.  Additionally, there is no medical 
evidence of a nexus between any in service event, disease, or 
injury and the principal or contributory causes of the 
veteran's death, nor is there any medical evidence indicating 
that the veteran suffered from any illness or diseases within 
one year of his separation from service.  

The veteran died approximately 50 years after service 
discharge and the first medical evidence of any health 
problems with the veteran are not until 1994, which was 
approximately 48 years after service discharge.  The passage 
of approximately 48 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The first contemporaneous medical evidence of any disease or 
disability is in 1994.  This is well after the one-year 
presumptive period from discharge from service; thus, service 
connection for the cause of the veteran's death is not 
warranted on a presumptive basis.  See 38 C.F.R. § 3.309.  

Although the appellant has argued that the veteran incurred a 
disease or disability in service that resulted in his death, 
lay persons are not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's lay assertions have been 
considered, however they do not outweigh the medical evidence 
of record, which does not show any relationship between the 
causes of the veteran's death and any injury, disease, or 
disability incurred in service and that does show that no 
health conditions or problems developed for many years after 
service. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22 (2007).

As the veteran had no service connected disabilities, the 
provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are 
inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and 
service connection for the cause of death and DIC benefits 
are not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310, is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


